Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 11, and 18 recites the limitation "first part", “second part”, “first top surface”, “second top surface”, and “fourth top surface” in lines 6-16.  The meaning of the claim terms are indefinite because the claim terms are not used or defined in the specification.
Claim 19 recites the limitation “fifth top surface” in lines 3-4.  The meaning of the claim terms are indefinite because the claim term is not used or defined in the specification.
Response to Arguments
Applicant's arguments filed on 05/10/2022 have been fully considered but after further consideration they are not persuasive. 
The Applicant argues that in regard to claims 1, 11, and 18 that the combination of Yin and Shin prior art, does not teach the limitation of “the support film conformally covers a first portion of a first top surface and a second portion of a first sidewall of the gate and a second top surface of the isolation structure, the first top surface and the second top surface face away from the semiconductor substrate, the topmost surface of the active region faces the gate, the support film has a first part and a second part, the first part is over the first top surface, the second part is over the second top surface, and a third top surface of the first part is higher than a fourth top surface of the second part relative to the second top surface.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Yin and Shin prior art, which teaches that the support film (160) conformally covers a first portion of a first top surface and a second portion of a first sidewall of the gate (104/106) and a second top surface of the isolation structure (120), the first top surface and the second top surface face away from the semiconductor substrate (100) (see Yin, Fig.17 as shown below),
the topmost surface of the active region (140) faces the gate (104/106), the support film (160) has a first part and a second part, the first part is over the first top surface, the second part is over the second top surface, and a third top surface of the first part is higher than a fourth top surface of the second part relative to the second top surface (see Yin, Fig.17 as shown below).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Yin and Shin prior art reference does meet all the limitation in claims 1, 11, and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 15- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (U.S. 2013/0115743 A1, hereinafter refer to Yin) in view of Shin et al. (U.S. 2011/0241071 A1, hereinafter refer to Shin).
Regarding Claim 1: Yin discloses a method for forming a semiconductor device (see Yin, Figs.15-18 as shown below and ¶ [0001]), comprising: 

    PNG
    media_image1.png
    323
    875
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    219
    657
    media_image2.png
    Greyscale

forming an isolation structure (120) in a semiconductor substrate (100), wherein the isolation structure (120) surrounds an active region (140) of the semiconductor substrate (100) (see Yin, Figs.15-16 as shown above); 
forming a gate (104/106) over the semiconductor substrate (100), wherein the gate (104/106) is across the active region (140) and extends onto the isolation structure (120) (see Yin, Figs.15-16 as shown above); 
forming a support film (160) over the isolation structure (120), wherein the support film (160) is a continuous film which continuously covers the isolation structure (120) and the gate (104/106) over the isolation structure (120) (see Yin, Fig.17 as shown above), 
the support film (160) conformally covers a first portion of a first top surface and a second portion of a first sidewall of the gate (104/106) and a second top surface of the isolation structure (120), the first top surface and the second top surface face away from the semiconductor substrate (100) (see Yin, Fig.17 as shown above),
the topmost surface of the active region (140) faces the gate (104/106), the support film (160) has a first part and a second part, the first part is over the first top surface, the second part is over the second top surface, and a third top surface of the first part is higher than a fourth top surface of the second part relative to the second top surface (see Yin, Fig.17 as shown above).
Yin is silent upon explicitly disclosing wherein the entire support film and an entire topmost surface of the active region do not overlap with each other, 
after forming the support film, forming lightly doped regions in the semiconductor substrate and at two opposite sides of the gate.  
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to obtain a semiconductor device, which can increase the turn-on current of a field effect transistor and the mobility of carriers in the channel of a field effect transistor.
For support see Shin, which teaches wherein the entire support film (120) and an entire topmost surface of the active region (104) do not overlap with each other (see Shin, Figs.8A and 8C as shown below and ¶ [0005]- ¶ [0007]); and 
after forming the support film (120), forming lightly doped regions (106) in the semiconductor substrate (100) and at two opposite sides of the gate (structure 110 that consisting of layer 112/114/116) (see Shin, Figs.9-10 as shown below and ¶ [0083]).  

    PNG
    media_image3.png
    543
    963
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    383
    668
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    260
    525
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to combine the teachings of Yin and Shin to enable  the entire support film (120) and an entire topmost surface of the active region (104) not to overlap with each other and after forming the support film (120), to form the  lightly doped regions (106) in the semiconductor substrate (100) and at two opposite sides of the gate (structure 110 that consisting of layer 112/114/116) as taught by Shin in order to obtain a semiconductor device, which can increase the turn-on current of a field effect transistor and the mobility of carriers in the channel of a field effect transistor (see Shin, Figs.8A, 8C, and 9-10 as shown above and ¶ [0005]- ¶ [0007]).
Regarding Claim 2: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 1 as above. The combination of Yin and Shin further teaches wherein the support film (160) has an opening, and the opening exposes an intermediate portion of the gate (104/106) and the active region (140) (see Yin, Fig.17 as shown above).  
Regarding Claim 3: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 2 as above. The combination of Yin and Shin further teaches wherein the opening further exposes a third portion of the isolation structure (120) adjacent to the active region (140) (see Yin, Fig.15 as shown above).  
Regarding Claim 4: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 3 as above. The combination of Yin and Shin further teaches wherein the third portion surrounds the active region (140) (see Yin, Figs.15 and 17 as shown above).  
Regarding Claim 5: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 1 as above. The combination of Yin and Shin further teaches wherein the support film (160) has a trench, the trench exposes an intermediate portion of the gate (104/106), the active region (140), and a third portion and a fourth portion of the isolation structure (120), and the third portion and the fourth portion are located at two opposite sides of the active region (140) (see Yin, Figs.15 and 17 as shown above).  
Regarding Claim 9: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 1 as above. The combination of Yin and Shin further teaches after forming the lightly doped regions (106) in the semiconductor substrate (100) and at the two opposite sides of the gate (110), forming a spacer layer (118a) over the first sidewall and a second sidewall of the gate (110) (see Shin, Figs.9-10 as shown above, Fig.3, and ¶ [0083]- ¶ [0084]).  
Regarding Claim 10: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 9 as above. The combination of Yin and Shin  further teaches wherein the spacer layer (106) is partially over the isolation structure ( 120) (Yin, Fig.15 as shown above).
Regarding Claim 11: Yin discloses a method for forming a semiconductor device (see Yin, Figs.15-18 as shown above and ¶ [0001]), comprising: 
forming an isolation structure (120) in a semiconductor substrate (100), wherein the isolation structure (120) surrounds an active region (140) of the semiconductor substrate (100) (see Yin, Figs.15-16 as shown above); 
forming a gate (104/106) over the semiconductor substrate (100), wherein the gate (104/106) is across the active region (140) and extends onto the isolation structure (120) (see Yin, Fig.15 as shown above); 
depositing an insulating layer (160) over the semiconductor substrate (100), the gate (104/106), and the isolation structure (120) (note: conventional process (e.g., a combination of the depositing and etching processes) necessary requires conformal deposition and etch back process using etch mask) (see Yin, Figs.17-18 as shown above and ¶ [0039]); 
removing a portion of the insulating layer over (160) an intermediate portion of the gate (104/106) and the active region (140) to form a patterned insulating layer (160) and to expose the intermediate portion and the active region (140) (note: conventional process (e.g., a combination of the depositing and etching processes) necessary requires conformal deposition and etch back process using etch mask) (see Yin, Figs.17-18 as shown above and ¶ [0039]),
wherein the patterned insulating layer (160) is over a first top surface of the isolation structure (120) and a second top surface and a sidewall of the gate (104/106), the first top surface and the second top surface face away from the semiconductor substrate (100) (see Yin, Fig.17 as shown above), 
the topmost surface of the active region (140) faces the gate (104/106), the patterned insulating layer (160) has a first part and a second part, the first part is over the first top surface, the second part is over the second top surface, and the first part is between the second part and the isolation structure (120) (see Yin, Figs.15 and 17 as shown above).
Yin is silent upon explicitly disclosing wherein the entire patterned insulating layer and an entire topmost surface of the active region do not overlap with each other, 
after removing the portion of the insulating layer over the intermediate portion of the gate and the active region, forming lightly doped regions in the semiconductor substrate and at two opposite sides of the gate.  
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to obtain a semiconductor device, which can increase the turn-on current of a field effect transistor and the mobility of carriers in the channel of a field effect transistor.
For support see Shin, which teaches wherein the entire patterned insulating layer (120) and an entire topmost surface of the active region (104) do not overlap with each other (see Shin, Figs.8A and 8C as shown above and ¶ [0005]- ¶ [0007]); and 
after removing the portion of the insulating layer (120) over the intermediate portion of the gate and the active region (104), forming lightly doped regions (106) in the semiconductor substrate (100) and at two opposite sides of the gate (structure 110 that consisting of layer 112/114/116) (see Shin, Figs.9-10 as shown above and ¶ [0083]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to combine the teachings of Yin and Shin to enable  the entire insulating layer (120) and an entire topmost surface of the active region (104) not to overlap with each other and after forming the insulating layer (120), to form the  lightly doped regions (106) in the semiconductor substrate (100) and at two opposite sides of the gate (structure 110 that consisting of layer 112/114/116) as taught by Shin in order to obtain a semiconductor device, which can increase the turn-on current of a field effect transistor and the mobility of carriers in the channel of a field effect transistor (see Shin, Figs.8A, 8C, and 9-10 as shown above and ¶ [0005]- ¶ [0007]). 
Regarding Claim 12: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 11 as above. The combination of Yin and Shin further teaches wherein the patterned insulating layer (160) is a continuous film which continuously covers the first top surface of the isolation structure (120) and the second top surface and the sidewall of the gate over the isolation structure (120) (see Yin, Figs.15 and 17 as shown above).
Regarding Claim 13: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 12 as above. The combination of Yin and Shin further teaches wherein the patterned insulating layer (160) conformally covers the isolation structure (120) and the second top surface and the sidewall of the gate (104/106) over the isolation structure (120) (see Yin, Figs.15 and 17 as shown above).  
Regarding Claim 15: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 11 as above. The combination of Yin and Shin further teaches wherein the patterned insulating layer (120) has an opening, and the opening is wider than the active region (104) as measured along an axis perpendicular to a longitudinal axis of the gate (110) (see Shin, Figs.8A and 8C as shown above).  
Regarding Claim 16: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 15 as above. The combination of Yin and Shin further teaches wherein the opening exposes the intermediate portion, the active region (104) and a portion of the isolation structure (102) (see Shin, Figs.8A and 8C as shown above).  
Regarding Claim 17: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 16 as above. The combination of Yin and Shin further teaches wherein the portion of the isolation structure (102) continuously surrounds the active region (104) (see Shin, Fig.8A and 8C as shown above). 
Regarding Claim 18: Yin discloses a method for forming a semiconductor device (see Yin, Figs.15-18 as shown above and ¶ [0001]), comprising: 
forming an isolation structure (120) in a semiconductor substrate (100), wherein the isolation structure (120) surrounds an active region (140) of the semiconductor substrate (100) (see Yin, Figs.15-16 as shown above); BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/892,458Docket No.: 0941-2852PUS3
forming a gate (104/106) over the semiconductor substrate (100), wherein the gate (104/106) is across the active region (140) and extends onto the isolation structure (120), the gate (104/106) has an intermediate portion and a first end portion, the intermediate portion is over the active region (140), and the first end portion is over the isolation structure (120) (see Yin, Fig.15 as shown above); 
forming a support film (160) over the isolation structure (120) and the first end portion, wherein the support film (160) continuously covers a first top surface of the isolation structure (120) and a second top surface and a first sidewall of the first end portion, the first top surface and the second top surface face away from the semiconductor substrate (100) (see Yin, Fig.17 as shown above), 
the support film (160) is spaced apart from the active region (140), a portion of the support film (160) covering the gate (104/106) has an inverted U shape in a cross- sectional view of the support film (160) and the gate (104/106) (see Yin, Fig.17 as shown above),
the support film (160) has a first part and a second part, the first part is over the first top surface, the second part is over the second top surface, and a first distance between a third top surface of the first part and the first top surface of the isolation structure (120) is less than a second distance between a fourth top surface of the second part and the first top surface of the isolation structure (120) (see Yin, Figs.15 and 17 as shown above).
Yin is silent upon explicitly disclosing wherein after forming the support film, forming lightly doped regions in the semiconductor substrate and at two opposite sides of the gate.  
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to obtain a semiconductor device, which can increase the turn-on current of a field effect transistor and the mobility of carriers in the channel of a field effect transistor.
For support see Shin, which teaches wherein the entire support film (120) and an entire topmost surface of the active region (104) do not overlap with each other (see Shin, Figs.8A and 8C as shown above and ¶ [0005]- ¶ [0007]); and 
after forming the support film (120), forming lightly doped regions (106) in the semiconductor substrate (100) and at two opposite sides of the gate (structure 110 that consisting of layer 112/114/116) (see Shin, Figs.9-10 as shown above and ¶ [0083]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to combine the teachings of Yin and Shin to enable  the entire support film (120) and an entire topmost surface of the active region (104) not to overlap with each other and after forming the support film (120), to form the  lightly doped regions (106) in the semiconductor substrate (100) and at two opposite sides of the gate (structure 110 that consisting of layer 112/114/116) as taught by Shin in order to obtain a semiconductor device, which can increase the turn-on current of a field effect transistor and the mobility of carriers in the channel of a field effect transistor (see Shin, Figs.8A, 8C, and 9-10 as shown above and ¶ [0005]- ¶ [0007]).
Regarding Claim 19: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 18 as above. The combination of Yin and Shin further teaches wherein the gate (104/106) further has a second end portion over the isolation structure (120), the support film (160) further continuously covers a fifth top surface and a second sidewall of the second end portion, and the fifth top surface faces away from the semiconductor substrate (100) (see Yin, Figs.15 and 17 as shown above).  
Regarding Claim 20: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 18 as above. The combination of Yin and Shin further teaches wherein the support film (160) conformally covers the isolation structure (120) and the second top surface and the first sidewall of the first end portion (see Yin, Figs.15 and 17 as shown above).  
Regarding Claim 21: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 9 as above. The combination of Yin and Shin further teaches wherein the spacer layer (106) is in direct contact with the support film (160) (see Yin, Figs.17-18 as shown above).  
Regarding Claim 22: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 21 as above. The combination of Yin and Shin further teaches wherein the spacer layer (106) is in direct contact with the isolation structure (120) (see Yin, Fig.15 as shown above). 
Regarding Claim 23: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 1 as above. The combination of Yin and Shin further teaches wherein a portion of the support film (160) covering the gate (104/106) has an inverted U shape in a cross-sectional view of the support film (160) and the gate (104) (see Yin, Fig.17 as shown above). 
Regarding Claim 24: Yin as modified teaches a method for forming a semiconductor device as set forth in claim 1 as above. The combination of Yin and Shin further teaches wherein the support film (160) has an opening exposing a portion of the isolation structure (120), and the portion of the isolation structure (120) has a U shape in a top view of the support film (160) and the isolation structure (120) (see Yin, Figs.15 and 17 as shown above).
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896